679 S.E.2d 133 (2009)
STATE of North Carolina
v.
Jeffrey Matthew APPLE.
No. 187P09.
Supreme Court of North Carolina.
June 17, 2009.
Elizabeth Parsons, Assistant Attorney General, R. Stuart Albright, District Attorney, for State.
Daniel Shatz, Assistant Appellate Defender, for Apple.

ORDER
Upon consideration of the petition filed by State of NC on the 8th day of May 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 17th day of June 2009."
Upon consideration of the petition filed by State of NC on the 8th day of May 2009 for Writ of Supersedeas of the order of the Guilford County Superior Court, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."